Citation Nr: 1200337	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-11 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from February to September 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

In March 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

A chronic, identifiable low back disorder, diagnosed primarily as degenerative disease at L4-L5, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

A chronic, identifiable low back disorder, diagnosed primarily as degenerative disease at L4-L5, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In May 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; a copy of a 1986 deposition, completed in conjunction with a claim for Workers' Compensation; records reflecting the Veteran's treatment at VA from October 1996 through June 2008; and the transcript of his March 2011 video conference with the undersigned Veterans Law Judge.  

In August 2008, VA examined the Veteran to determine the nature and etiology of any low back disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During his hearing, the Veteran testified that he had additional records from a chiropractor which were relevant to his claim.  Therefore, the Veterans Law Judge left the record open for 30 days for the submission of that evidence.  To date, such evidence has not been received by VA; and there is no reason to believe that further efforts to obtain such evidence would be any more productive.  Under such circumstances, development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his March 2011 video conference, the Veteran testified that several days before his separation from service, he had injured his back during heavy lifting associated with his duties as a recovery and evacuation specialist.  He also testified that he had had continuous back pain since that time.  His wife supported that testimony noting that the Veteran had experience back problems since his separation from service.  Therefore, the Veteran maintained that service connection for his low back disorder was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran and his wife are competent to give testimony about what he experienced in and after service.  For example, they are competent to report his that he has had chronic low back pain in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As lay persons, however, they are not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, their opinions, without more, are not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the evidence, such as the report of an August 2008 VA examination, shows that the Veteran has a current low back disorder, diagnosed primarily as minimal degenerative changes at L4-L5.  

A further review of the evidence shows that during his January 1976 service entrance examination and during his August 1976 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  Indeed, both examinations revealed that his spine was normal.  However, in September 1976, several days prior to his separation from service, the Veteran reported a five day history of low back pain.  Although the etiology was not reported, there was a slight muscular spasm and tenderness around the area of T12 and L1-L2.  The relevant diagnosis was severe low back strain.  The salient question, then is whether there is evidence of a nexus between the low back strain in service and his currently diagnosed degenerative changes of the lumbar spine.  After reviewing the record, the Board concludes that the preponderance of the evidence is against such a finding.  

Significantly, two days after being treated for his low back strain in service, the Veteran reported that to the best of his knowledge, there had been no change in his medical condition since his service separation examination.  It is reasonable to expect that if he had been experiencing residual disability from his September 1976 back injury, he would have reported it.  After all, he had reported numerous other disorders in service, such as colds, a rash, a sore throat, and pseudofolliculitis barbae.  That he did not do so with respect to his claimed low back disorder tends to militate against his claim.  In this regard, it is also significant to note that there is no evidence of ongoing back disability shortly after his separation from service.  

During his March 2011 video conference, the Veteran reported that he did not report his back problems after service, because he did not want to jeopardize his employment.  Nevertheless, the lack of evidence of continuing symptomatology is a factor for consideration to be weighed with all of the other evidence of record.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

There were no further complaints or clinical findings of a low back disorder until October 1979, when the Veteran injured his low back at work.  The evidence suggests that he filed a Workers' Compensation claim as a result of that accident.  The report of a September 1982 deposition associated with that claim shows that after the accident, he reportedly experienced chronic pain, including pain radiating down his legs.  Due to his ongoing complaints, he was, ultimately, referred to a neurosurgeon, R. S., M.D.  In September 1981, a myelogram suggested that the Veteran had herniated a disc at L4-L5, and in October 1982, he underwent ameliorative back surgery.  During the deposition, Dr. S. acknowledged that there had been a pre-existing, nondisabling condition, manifested by narrowing at L4-L5 that had been aroused by the work-related injury.  However, Dr. S. did not identify that injury, and the Board notes that there was no evidence of any involvement of L4-L5 with respect to the inservice injury.  Moreover, during the intervening three years between the time of that injury and the Veteran's separation from service, there is no objective evidence to support his and his wife's testimony that he had been experiencing low back problems since his injury in service.  Rather, the preponderance of the evidence is against such testimony.  

Not only does the evidence show that the work-related injury was in a different area of the spine from that during service, the post-service treatment records are, essentially, silent with respect to the Veteran's back strain in service.  The only mention of a history of that injury occurred during VA treatment in October 2006, and there is no competent evidence of a nexus between the inservice back strain and his work-related back problems several years later.  Indeed, the recent VA examiner opined that it was highly unlikely that a one time strain at the T12-L1-L2 area would cause the currently diagnosed minimal degenerative changes at L4-L5.  The Veteran has presented no competent objective evidence to the contrary; and therefore, the Board concludes that the preponderance of the evidence is against a finding of a nexus to service.  

Absent a nexus between the inservice back strain and his  current degenerative changes at L4-L5, the Veteran does not meet the criteria for service connection for a low back disorder.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


